Citation Nr: 1207537	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-02 721	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement an increased rating for residuals of a fracture of the lower left leg, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977 and from May 1978 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2007, the Cleveland, Ohio RO denied the Veteran's claim for an increased rating for status post stress fractures of the left leg, including left knee instability.  In November 2007, the New York, New York RO denied entitlement to service connection for patellar chondroplasty and for torn left meniscus.  Jurisdiction over this case was ultimately transferred to the VARO in New York, and that office forwarded the appeal to the Board.

In April 2009, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In March 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC).  


FINDING OF FACT

On January 24, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the March 2010 Board remand indicated that there were three related claims before it.  These claims were characterized as: 1) entitlement to an increased rating for residuals of a fracture of the lower left leg, currently rated 20 percent disabling; 2) entitlement to service connection for residuals of patellar chondroplasty; and 3) entitlement to a separate rating for residuals of torn left meniscus.  In a December 2011 rating decision, the AMC granted entitlement to service connection for patellar chondroplasty and for torn left meniscus and assigned separate 10 percent ratings for each disability.  The grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these issues are no longer before the Board.

In a December 2011 supplemental statement of the case, the AMC denied an increased rating for residuals of a fracture of the left lower leg, currently rated 20 percent disabling.  However, in a January 2012 faxed statement to his representative, the appellant wrote, "I have been notified by written correspondence of the Department of Veterans Affairs final decision pertaining to my claim for a disability rating increase on my left knee.  I am satisfied with this increased rating of 10 percent and do not want my packet to continue to the next step of the appeal process."  The appellant's representative forwarded this statement to the Board, and wrote in her cover letter, "Please note the above Veteran is notifying the Appeals Management Center that he is satisfied with the latest decision and does not desire to continue the appeal."  These statements were received on January 24, 2012.

Given the related nature of the three claims, the Board interprets the statements of the appellant and his representative as indicating that the favorable disposition of the left knee claims for which entitlement to service connection was granted and 10 percent ratings assigned has satisfied his appeal with regard to all issues relating to ratings for his left knee disabilities.  Consequently, the Board finds that the appellant, through his authorized representative, has withdrawn his appeal as to the remaining claim, for entitlement to an increased rating for residuals of a fracture of the lower left leg, currently rated 20 percent disabling, and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


